REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 3 and its dependent claim(s), if any, the prior art (e.g., KR 101727484 B1) discloses an upright posture assisting device (figs. 1 and 3) for an X-ray inspection of infants (abstract), comprising: a body (150) configured to be disposed on a front side of an X-ray detector (11) and having an empty space in an interior thereof (for the legs); an insertion hole (110) formed on an upper surface of the body, wherein, the insertion hole is configured for a plurality of legs of an infant to be inserted into the insertion hole (fig. 3); and a pair of side fixing members (310, 330) configured to contact a side surface of the infant to fix the infant, wherein, the pair of side fixing members is formed on the plurality of opposite sides of the upper surface of the body (150). The prior art (e.g., US 2926256) also discloses a plurality of handgrip parts (58) mounted on a plurality of opposite sides of an upper surface of the body (fig. 1), the plurality of handgrip parts coupled to an upper portion (fig. 1). 
However, the prior art fails to disclose or fairly suggest an upright posture assisting device for an X-ray inspection of infants, including: wherein the pair of side fixing members is mounted on the body to be movable leftwards and rightwards, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884